Citation Nr: 0122447	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  96-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or by reason of 
being housebound due to a service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In March 1998, the Board 
remanded this matter to the RO for additional development.  
The RO complied with the instructions on remand and returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently is service connected for epilepsy, 
grand mal, evaluated as 100 percent disabling.

3.  The veteran's service-connected disability has not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

4.  The veteran's service-connected disability does not cause 
him to be substantially confined to his dwelling and 
immediate premises.



CONCLUSIONS OF LAW

1.  Special monthly compensation on account of the need for 
regular aid and attendance is not warranted.  38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.352 
(2000).

2.  Special monthly compensation on account of being 
housebound is not warranted.  38 U.S.C.A. § 1114(s) (West 
1991); 38 C.F.R. § 3.350 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the claimant).  

The Board finds that the veteran was provided adequate notice 
and assistance as to the evidence needed to substantiate his 
claim.  The veteran was notified by rating decision and 
statement of the case of the evidence needed to support his 
claim.  He was afforded VA examinations, and the RO obtained 
relevant treatment records and performed a field examination.  
The veteran was also offered the opportunity to submit 
additional evidence in support of his claim and to testify at 
a personal hearing.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits.

Special Monthly Compensation at the rate provided under 38 
U.S.C.A. § 1114(l) is payable in cases where the veteran is 
in need of the regular aid and attendance of another person.  
The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (2000).

The following will be accorded consideration in determining 
the need for regular aid and attendance: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); the inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
an incapacity, whether physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment. 

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  The evidence must establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.

In addition, aid and attendance benefits may also be paid 
when the veteran is bedridden.  Bedridden is that condition 
which, through its essential character, actually requires 
that the veteran remain in bed.  The fact that the veteran 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352 (2000).

Special monthly compensation is also payable pursuant to 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  To be entitled to 
housebound benefits, a veteran must have at least one 
service-connected disability rated as 100 percent disabling.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

In the present case, the record shows that the veteran was 
initially granted service connection for epilepsy, grand mal, 
in a September 1977 rating decision and assigned a 100 
percent disability evaluation effective from August 1977.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

The veteran contends that he is in need of regular aid and 
attendance and that he is essentially housebound due to his 
seizure disorder.  When he submitted his claim in August 
1995, the veteran alleged that, when alone, he could not mow 
his grass, drive a car, walk to the store, swim, go outside 
or go into his basement.  

VA clinical records show that, in January 1995, the veteran 
complained of double vision and reported that he had a 
seizure two weeks earlier.  He was noted to have seizures 
once per week and tremors of the trunk, hands, and head.  
Examination observed nystagmus on lateral gaze and horizontal 
diplopia on left lateral gaze.  The impression was refractory 
seizure disorder and continued seizures on medication.  

In March 1995, the veteran reported three seizures since a 
December 1994 hospital admission.  He usually had one to two 
seizures per month.  He complained of fatigue, tremors, and 
diplopia.  Examination identified tremor of the hands and 
head, and mild nystagmus.  He was assessed with stable 
refractory seizure disorder. In July 1995, an ophthalmology 
consultation assessed the veteran with left superior oblique 
palsy trauma.  The veteran was seen again in August and 
September 1995, with normal physical examinations except for 
the presence of tremors.

At a VA examination in October 1995, the veteran reported 
that he was brought to the examination by his wife.  He 
complained of double vision and dizziness three times per 
week, some loss of memory, grand mal seizure every week, and 
petit mal seizures three times per week.  His wife cared for 
him during the seizures.  Between seizures, he was able to 
care for himself, including showering, shaving, and fastening 
clothes.  He could not leave his home without a companion due 
to the unpredictability of the seizures.  He went shopping 
once per month and walked with his wife.  Objective 
observations included a normal gait and posture, decreased 
muscle strength of the upper extremities, and tremor of the 
hands.  Lower extremities, head, spine, and trunk were 
normal, and the veteran could lift a 15 pound weight.  The 
veteran was diagnosed with severe epilepsy, but the examiner 
stated that a final conclusion was not possible without 
review of records and neurological and ophthalmologist 
consultations.

VA outpatient records reflect that, in February 1996, the 
veteran complained of constant tremors, double vision, and 
worsening of seizures, with seizures three to four times per 
week.  In May 1996, the veteran was noted to have increased 
complex partial seizures due to increased stress.  In 
December 1996, the veteran reported that his last focal 
seizure had occurred 4 months ago and his last tonic clonic 
seizure had occurred one year ago.  His double vision was 
determined to be a side effect of medication.  In June 1997, 
he reported no tonic clonic or focal seizures for the past 2 
1/2 years.  In June 1998, the veteran reported no seizures for 
the past 3 years.  Physical examination was normal other than 
for mild tremors and mild nystagmus.  His seizures were noted 
to be in good control with medication and the veteran was 
informed that he could apply for a driver's license. 

During a VA aid and attendance examination in July 1998, the 
veteran reported that he was brought to the examination by 
his wife because he could not drive.  He related that he was 
not bedridden but that he was unable to leave home alone.  He 
could not make financial decisions because of double vision, 
stress, and hand tremors.  He claimed that he was unable to 
protect himself from the hazards of his daily environment and 
needed constant supervision.  He stayed home all day and only 
left home with someone else and to see doctors.  He was able 
to self-feed, fasten clothing, shave, and use the toilet.  He 
could walk one block when accompanied by another person and 
he used a cane.

Objectively, the veteran walked with small, unstable steps 
and had poor balance.  However, there was no significant 
muscle atrophy of the lower extremities.  He was capable of 
lifting 20 pounds.  The veteran was diagnosed with seizure 
disorder with significant impairment.  The examiner stated 
that the veteran had one severe seizure per week and that 
they were not controlled by medication.  The veteran had 
tremors and occasional diplopia as a side effect of 
medications.  The examiner opined that the veteran could 
perform tasks of daily living but needed the constant 
assistance of another person to protect him from the hazards 
of daily living.  The veteran was substantially confined to 
his house and immediate premises due to his seizures.

The VA eye examination performed that same month found 
corrected vision of 20/20 in both eyes.  The visual field 
test showed areas of visual depression but the areas did not 
correspond to any retinal lesions.  The veteran was diagnosed 
with exotropia at near, presbyopia, and mixed astigmatism.  
During the neurological examination, the veteran reported 
that he used 4 medications for seizures and that he currently 
had one seizure per week.  Upon examination, the veteran had 
tremors of the body and hands bilaterally.  Coordination, 
cerebellar testing, and cranial nerve testing were normal.  
Muscle tone and bulk were normal, with decreased reflexes 
throughout.  Higher cortical function and sensory examination 
were intact.  The examiner found that the veteran had 
intractable seizure disorder; therefore, he needed constant 
supervision and could not work.  He needed to have someone at 
home at all times due to the unpredictability of the 
seizures.

In May 2000, the RO performed a field examination.  
Interviews with the veteran's neighbors for the past five 
years revealed that the veteran had been seen shaking and 
walking slowing, with poor balance.  He had been observed 
using a riding lawn mower and working on cars, but had never 
driven a car.  The four neighbors interviewed had never 
witnessed a seizure.  Interviews with the veteran's former 
neighbors and friends disclosed that they had witnessed some 
seizures over the years and that the veteran's hobby had been 
working on cars. 

During an interview with the veteran and his wife, he 
reported no employment since his discharge from active 
service.  He estimated that he had suffered a total of 300 
seizures and that he had never been free of his seizures.  He 
usually had 3 to 4 seizures per month.  He could not drive 
but he could walk, feed, dress, and bathe without assistance.  
He claimed that he was essentially confined to his home and 
needed the aid and attendance of another person. The 
veteran's wife reported that he had 4 petit mal seizures per 
month that lasted 30 minutes.  He could be seizure free for a 
week if he did not become excited.  The veteran's wife did 
not work outside the home and performed all of the driving; 
however, she did not help the veteran with self-care.  The 
field examiner concluded that, for the best welfare of the 
veteran, someone should be with him or available to assist 
him during a seizure.  However, this did not render him 
housebound or in need of regular aid and attendance.

Based upon the above evidence of record, the Board finds that 
a preponderance of the evidence is against a grant of special 
monthly compensation benefits.  First, the Board concludes 
that the veteran's seizure disorder does not require the 
regular aid and attendance of another person.  Notably, the 
veteran's seizure disorder has not resulted in any of the 
impairments specified in the applicable regulation, including 
the inability to dress oneself, to keep oneself clean, to 
feed oneself, or to attend to the wants of nature.  In fact, 
the veteran and his wife have consistently reported that he 
is able to perform all aspects of self-care.  Rather, the 
veteran contends that he requires care or assistance on a 
regular basis to protect himself from the hazards or dangers 
incident to his daily environment. 

While the Board is cognizant that the VA examiner in July 
1998 found that the veteran required the assistance of 
another person to protect himself from the hazards of his 
daily environment, the Board finds that the remainder of the 
medical evidence outweighs the examiner's opinion.  VA 
treatment records from December 1996 through June 1998 
reflect a sustained improvement of the veteran's seizure 
disorder, with the veteran reporting that he was essentially 
seizure free during that time period.  The following month, 
the veteran then reported to the VA examiner that he 
experienced a seizure each week.  The veteran also reported 3 
to 4 seizures per week to the VA field examiner.  While the 
Board cannot itself determine the frequency of the veteran's 
seizures, it accords more weight to the ongoing clinical 
reports, recorded for treatment purposes, than to the VA 
compensation examination report and the field examiner 
interview prepared in connection with this appeal.

In addition, the Board finds that, even if the veteran 
sustains a few seizures each month, this is insufficient for 
an award of aid and attendance.  While the need for aid and 
attendance need not be constant, it must at least be regular.  
As discussed above, the veteran is able to perform all 
aspects of self-care as well as tasks of daily living.  In 
addition, for the vast majority of the time, he is capable of 
protecting himself from the hazards of daily living.  During 
the intermittent periods of time when he has a seizure, he 
should be attended by another person, and is so attended by 
his spouse.

Finally, the Board also finds that the veteran's seizure 
disorder has not substantially confined him to his home and 
its immediate premises.  While the veteran may be unable to 
drive due to his seizure disorder, the inability to drive 
does not render one housebound.  Rather, the applicable law 
contemplates that a physical or psychiatric disability 
renders the claimant unable to leave the home.  In this case, 
the veteran may clearly travel where he wishes as long as 
another person drives.  Accordingly, the Board can find no 
basis under which to grant special monthly compensation and 
the benefit sought on appeal is denied.



ORDER

Entitlement to special monthly compensation in the form of 
either aid and attendance benefits or housebound benefits is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

